Citation Nr: 0400121	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

Entitlement to service connection for claimed sleep apnea 
syndrome.  

Entitlement to service connection for claimed hypertension.  

Entitlement to service connection for claimed depression.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1988.  

The case comes to the Veterans' Board of Appeals (Board) on 
appeal from a November 2002 decision by the RO.  

The Board notes that the veteran failed to appear at a Board 
hearing scheduled for August 2003.  



REMAND

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations in part provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
rating decision in November 2002; in a Statement of the Case 
(SOC) in January 2003; and in a September 2002 letter, the RO 
has notified him of the evidence needed to substantiate his 
claims of service connection for sleep apnea syndrome, 
hypertension and depression.  

Specifically, in the rating decision, and the SOC, the RO 
provided the veteran with the regulatory principles relating 
to service connection, and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show to establish service connection 
for sleep apnea syndrome, hypertension and depression.  

Further, in the September 2002 letter, the RO informed the 
veteran about VCAA and the duties of VA under the Act.  
Specifically, the RO notified the veteran of what information 
and evidence was needed from him, what he could do to help 
with his claim, and what specifically VA would do to assist 
him to obtain evidence for his claim of service connection.  

As to its duty to assist under the VCAA, the Board notes that 
though the RO has also made an effort to assist the veteran 
in obtaining evidence for his claims, to include requesting 
service medical records and medical records to which he has 
referred from VA and his private physician, there are still 
medical records that the RO should obtain.  

In that regard, the Board notes that the veteran was notified 
in the letter in September 2002 that evidence from one of his 
private providers, Syed A. Raza, had not been received.  

The veteran responded by informing the RO in a statement 
dated September 2002, that he was attempting to get the 
information from Dr. Raza.  To date, there are no records 
from Dr. Raza in the claims file, nor is there any indication 
from the RO or the veteran, that those records could not be 
obtained or did not exist.  

Moreover, the Board notes that the veteran's service medical 
records appear to be incomplete for the period December 1985 
to December 1988, the veteran's second period of enlistment.  
In the SOC dated in January 2003, the RO indicated that the 
service medical records considered dated from December 29, 
1981 to December 12, 1985.  

The Board notes however, that the veteran served until 
December 1988, and that there is scant evidence currently in 
veteran's service medical records for the period December 
1985 to December 1988.   

Accordingly, on remand, the RO should request all records on 
the veteran for all periods of service.  

Finally, the Board notes that the veteran was afforded the 
opportunity for a VA examination for purposes of determining 
the nature and likely etiology of his claimed depression; 
however, the VA examiner did not have the opportunity to 
review the claims file in conjunction with the examination.  

Accordingly, although the VA examiner diagnosed the veteran 
with major depressive disorder, he was unable to render an 
opinion as to the etiology of the depression.  

Moreover, the Board notes that the veteran has not been 
afforded the opportunity for a VA examination for purposes of 
determining the nature and likely etiology of his claimed 
hypertension and sleep apnea syndrome.  Such should be 
accomplished on remand.  
 
As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for a bilateral hearing loss and 
tinnitus, and as the record does not contain sufficient 
medical evidence to decide the service connection issue, the 
RO should arrange for the veteran to undergo a VA hearing 
examination.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A § 5103A (West Supp. 2002), codified at 38 C.F.R. 
§ 3.159 (2003) and its implementing regulations published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claims 
of service connection for sleep apnea 
syndrome, hypertension and depression. 

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information regarding all 
treatment for sleep apnea syndrome, 
hypertension and depression received 
since his discharge from active service 
in December 1988, including the 
aforementioned records from Dr. Raza.  
The RO should undertake to obtain all 
indicated records from VA and any other 
service medical records from the 
appropriate agency, to include any for 
the period from December 13, 1985 to 
December 16, 1988, and incorporate those 
records into the claims folder.  

3.  The RO should then arrange for the 
veteran to undergo VA examinations to 
ascertain the nature and likely etiology 
of his claimed sleep apnea syndrome, 
hypertension and depression.  The claims 
folder must be made available to and 
reviewed by each examiner in conjunction 
with the examination.  Based on his/her 
review, the examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current disability manifested by sleep 
apnea syndrome, hypertension or 
depression due to disease or injury that 
were either caused or aggravated by 
service.  Complete rationale for all 
opinions expressed should be provided.  

4.  After completion of the foregoing, 
the RO should readjudicate the claims of 
service connection for sleep apnea 
syndrome, hypertension and depression.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




